NOTICE OF ALLOWABILITY
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s amendment to the claims after final rejection, filed on August 18, 2021, is acknowledged and has been entered into the record. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s remarks filed on August 18, 2021 in response to the final rejection mailed on May 20, 2021 have been fully considered.

Examiner’s Amendment to the Claims
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jeffrey S. Sharp on August 30, 2021.
Please amend the claims filed on August 18, 2021 as follows:

1-9.	(Cancelled)

10.	(Currently Amended)  A method of producing cadaverine, the method comprising: 

(b) following step (a), incubating the culture of (a) at a temperature of above 55°C and less than 110°C to thereby produce cadaverine.

11.	(Previously Presented)  The method of claim 10, wherein step (a) is performed at a temperature of from 25°C to 45°C. 

12.	(Previously Presented)  The method of claim 10, wherein step (a) is performed at a temperature of from 30°C to 40°C. 

13.	(Previously Presented)  The method of claim 10, wherein step (a) is performed at a temperature of from 35°C to 39°C. 

14.	(Previously Presented)  The method of claim 10, wherein step (b) is performed at a temperature of from 55°C to 90°C. 

15.	(Previously Presented)  The method of claim 10, wherein step (b) is performed at a temperature of from 60°C to 75°C.

16.	(Previously Presented)  The method of claim 10, wherein step (b) is performed at a temperature of from 60°C to 70°C.

17-23.	(Cancelled)

24.	(Previously Presented)  The method of claim 10, wherein the thermophilic lysine decarboxylase comprises the amino acid sequence of any one of SEQ ID NOS: 1-4.
 
Claim Rejections - 35 USC § 103
The rejection of claims 10-16 and 24 under 35 U.S.C. 103(a) as being unpatentable over Lee et al. (WO 2016/129812 A1; cited on Form PTO-892 mailed on November 16, 2020; hereafter “Lee”; reference is made to US 2018/0030430 A1 as an English language equivalent of Lee) in view of UniProt Database Accession Number B9L088 (cited on Form PTO-892 mailed on May 20, 2021; hereafter “UniProt”), Wu et al. (PLoS One 4:e4207, 2009, 15 pages; cited on Form PTO-892 mailed on May 20, 2021; hereafter “Wu”), Ninh et al. (Appl. Enviromen. Microbiol. 79:1996-2001, 2013; cited on Form PTO-892 mailed on February 9, 2021; hereafter “Ninh”), Kwak et al. (Biotechnol. Biofuels 10:20, 9 pages, January 2017; cited on Form PTO-892 mailed on February 9, 2021; hereafter “Kwak”), and Backman et al. (EP 0373962 B1; cited on Form PTO-892 mailed on February 9, 2021; hereafter “Backman”) is withdrawn upon further consideration. The reference of Lee only discloses producing cadaverine at 20oC to 45oC and, while one may have reasonably expected the thermostable lysine oC, the prior art of record does not support a reasonable expectation for culturing at 20oC to 45oC and then increasing the temperature of the cultured microorganism to above 55oC and less than 110oC to produce cadaverine as required by the claims. Also, the obviousness rationale is based on eliminating cadaverine degradation enzymes by increasing the temperature of the cultured microorganism to above 55oC. However, as noted above, the reference of Lee only discloses producing cadaverine at 20oC to 45oC and the prior art of record does not does not disclose the temperatures that inactivate the cadaverine degradation enzymes taught by Kwak. As such, rather than increasing the temperature above 55oC to inactivate the cadaverine degradation enzymes, one would have rather have been motivated to inactivate the genes encoding the cadaverine degradation enzymes.

Election/Restrictions
The requirement for an election of species among SEQ ID NO: 1, 2, 3, and 4 as set forth in the Office action mailed on November 16, 2020 is withdrawn. In view of the withdrawal of the requirement for an election of species, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the requirement for an election of species is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Information Regarding Quick Path IDS Program
For situations when the applicant needs to file an IDS after the issue fee has been paid, The United States Patent and Trademark Office (USPTO) has 
implemented a Quick Path Information Disclosure Statement (QPIDS) program intended to reduce pendency and applicant costs.  This pilot program will permit an examiner to consider an IDS after payment of the issue fee without the need to reopen prosecution, effectively obviating the need to pursue a Request for Continued Examination (RCE). Where the examiner determines that no item of information in the IDS necessitates reopening prosecution, the Office will issue a corrected notice of allowability. In addition to reducing pendency, this program will promote efficiency in the examination process. There will be no fee required to use this program, beyond existing fees, e.g., fees for IDS submission.  More information on this and other new initiatives at the Patent Office can be found at http://www.uspto.gov/patents/init_events/patapp-initiatives-timeline.jsp or by calling the examiner or his supervisor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942.  The examiner can normally be reached on Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/David Steadman/Primary Examiner, Art Unit 1656